Case 20-20875-CMB   Doc 18-2 Filed 10/02/20 Entered 10/02/20 12:33:29   Desc
                           Exhibit 2 Page 1 of 10
Case 20-20875-CMB   Doc 18-2 Filed 10/02/20 Entered 10/02/20 12:33:29   Desc
                           Exhibit 2 Page 2 of 10
Case 20-20875-CMB   Doc 18-2 Filed 10/02/20 Entered 10/02/20 12:33:29   Desc
                           Exhibit 2 Page 3 of 10
Case 20-20875-CMB   Doc 18-2 Filed 10/02/20 Entered 10/02/20 12:33:29   Desc
                           Exhibit 2 Page 4 of 10
Case 20-20875-CMB   Doc 18-2 Filed 10/02/20 Entered 10/02/20 12:33:29   Desc
                           Exhibit 2 Page 5 of 10
Case 20-20875-CMB   Doc 18-2 Filed 10/02/20 Entered 10/02/20 12:33:29   Desc
                           Exhibit 2 Page 6 of 10
Case 20-20875-CMB   Doc 18-2 Filed 10/02/20 Entered 10/02/20 12:33:29   Desc
                           Exhibit 2 Page 7 of 10
Case 20-20875-CMB   Doc 18-2 Filed 10/02/20 Entered 10/02/20 12:33:29   Desc
                           Exhibit 2 Page 8 of 10
Case 20-20875-CMB   Doc 18-2 Filed 10/02/20 Entered 10/02/20 12:33:29   Desc
                           Exhibit 2 Page 9 of 10
Case 20-20875-CMB   Doc 18-2 Filed 10/02/20 Entered 10/02/20 12:33:29   Desc
                          Exhibit 2 Page 10 of 10
